Order denying motion to open default reversed upon the law and the facts, without costs, and motion to open default granted, defendants to have twenty days after service of the order entered upon this decision in which to 'serve the answer in the form attached to the motion papers; upon condition, ■however, that within ten days from the entry of said order the defendants, appellants, pay to the attorney for plaintiff, respondent, the sum of $100. In default of such payment, the order appealed from is affirmed, with ten dollars costs and disbursements. The plaintiff, respondent, having collected the judgment, no further terms are imposed. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.